Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing a first etching process that completely removes the third semiconductor layer and partially removes the first semiconductor layer from a first portion of the semiconductor layer stack and a second portion of the semiconductor layer stack, thereby forming a first space between the second semiconductor layer and the fourth semiconductor layer and a second space between the second semiconductor layer and a first remainder of the first semiconductor layer of the first portion of the semiconductor layer stack and the second portion of the semiconductor layer stack; a third portion of the semiconductor layer stack is disposed between the first portion of the semiconductor layer stack and the second portion of the semiconductor layer stack;
performing a second etching process that completely removes the third semiconductor layer and partially removes the first semiconductor layer from the third portion of the semiconductor layer stack, thereby forming a third space between the 
forming a fifth semiconductor layer that wraps around the second semiconductor layer and the fourth semiconductor layer of the first portion of the semiconductor layer stack and the second portion of the semiconductor layer stack; the fifth semiconductor layer fills the first space between the second semiconductor layer and the fourth semiconductor layer and the second space between the second semiconductor layer and the first remainder of the first semiconductor layer; and
forming a gate stack that wraps around the second semiconductor layer and the fourth semiconductor layer of the third portion of the semiconductor layer stack; the gate stack fills the third space between the second semiconductor layer and the fourth semiconductor layer and the fourth space between the second semiconductor layer and the second remainder of the first semiconductor layer”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “completely removing the second silicon germanium layer and partially removing the first silicon germanium layer from a first portion of the semiconductor layer stack and a second portion of the semiconductor layer stack, thereby forming a first space between the first silicon layer and the second silicon layer and a second space between the first silicon layer and a first remainder of the first silicon germanium layer of the first portion of the semiconductor layer stack and the second portion of the semiconductor layer stack; a third portion of the 

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “completely removing the second silicon germanium layer and partially removing the first silicon germanium layer from a first portion of the semiconductor layer stack and a second portion of the semiconductor layer stack, thereby forming a first space between the first silicon layer and the second 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Changhyun Yi/Primary Examiner, Art Unit 2826